Title: From Thomas Jefferson to Thomas Mann Randolph, 19 February 1795
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Th:J. to mr Randolph
Monticello Feb. 19. 95.

James arrived yesterday with your favor of the 14th. the book, and the Cole seed. Your clover seed put on the moistened cotton has not yet sprouted. Perhaps this is owing to the severity of the weather. This has indeed been very unusual, and I fear fatal to a great proportion of our wheat. The morning cold for these 10. days past has been from 11. to 33. The afternoon from 25. to 37°. No ploughing could be done, and very little of any other work: so that to those who, like my overseers, lost the fall, very little time will have been furnished by the winter to regain their loss: and for our wheat of the next year, we shall have only a spring fallow instead of a fall one. When at Richmond will you be so good as to pay Mr. John Brown clerk of the General court 63. cents for me? I am in want of some black lead for cleaning our stoves, which we have set up much to our comfort and the economy of wood; for I think we have double the heat with half the wood. I have some idea of having seen black lead advertized for sale in Richmond by the quantity. If not to be had there, I think, while you are at Mr. Eppes’s, you could know whether he could get me some from Winterham, which I believe is on the road between Eppington and his Angola plantations. For the present a peck would do, but if to be had merely for the getting, a larger quantity would not be amiss, as I believe I shall adopt the general use of the stove against the next winter. The children have both had colds. Jefferson’s produced only a little hoarseness, and is nearly gone off. Anne’s has affected her eyes for these 2. or 3. mornings, which have mattered a little. Both were delighted with their presents by James. Jefferson’s lasted him, as a gun, near 3. hours. When the barrel was broke off, he used it as his candle to light in the fire. Tender love from Maria and myself to our beloved Martha. Adieu affectionately.
